Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 29, 2020, January 21, 2021, April 5, 2021, May 6, 2021, October 27, 2021 and December 23, 201 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,830,400. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would be anticipated by the claims of the aforementioned patent.

17/023899 (Instant Application)
Patent. No.: US 10,830,400
Claim 1: A method for simulating a natural environment in an indoor space, the method comprising: generating simulated environment illumination parameters based on environmental data describing a desired environment; and " providing light from one or more light sources based on the simulated environment illumination parameters.
Claim 1: A method for simulating a natural environment in an indoor space comprising: providing light from one or more light sources based on general illumination parameters, wherein the general illumination parameters specify one or more light output characteristics that are suitable for general illumination; and dynamically adjusting the one or more light output characteristics of the light provided from the one or more light sources to simulate light provided in an outdoor environment while maintaining the light output characteristics of the 
Claim 13: An intelligent lighting network, comprising: a plurality of lighting fixtures, each one of the plurality of lighting fixtures comprising: " a light source; " processing circuitry; and a memory storing instructions, which, when executed by the processing circuitry cause the lighting fixture to: generate simulated environment illumination parameters based on environmental data describing a desired environment; and provide light from the light source based on the simulated environment illumination parameters.
Claim 12: An intelligent lighting network comprising: a plurality of lighting fixtures, each one of the plurality of lighting fixtures comprising: a light source; processing circuitry; and a memory storing instructions, which, when executed by the processing circuitry cause the lighting fixture to: provide light based on general illumination parameters via the light source, wherein the general illumination parameters specify one or more light output characteristics that are suitable for general illumination; and dynamically adjust the one or more light output characteristics of the light provided from the light source to simulate light provided in an outdoor environment while maintaining the light output characteristics in a space in which the lighting fixture is located within the general illumination parameters comprising ensuring that an average light output of the one or more light output characteristics remains within the general illumination parameters.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (Pub. No.: US 20100231131).
Regarding Claim 1, Anderson teaches a method for simulating a natural environment in an indoor space ([0030, 0036]), the method comprising: generating simulated environment illumination parameters based on environmental data describing a desired environment ([0079]); and providing light from one or more light sources based on the simulated environment illumination parameters ([0070]).
Regarding Claim 2, Anderson teaches the method of claim 1, wherein providing the light from the one or more light sources based on the simulated environment illumination parameters comprises: providing light output from the one or more light sources meeting general illumination parameters, wherein the general illumination parameters specify one or more light output characteristics that are suitable for general illumination of the indoor space ([0030, 0063]); and dynamically adjusting the light output based on the simulated environment illumination parameters such that the light output remains within the general illumination parameters ([0079 - 0080]).
Regarding Claim 3, Anderson teaches the method of claim 2, wherein the general illumination parameters include one or more of hue, saturation, brightness, color, color temperature, and color rendering index ([0063, 0075]).
Regarding Claim 4, Anderson teaches the method of claim 2, wherein dynamically adjusting the light output based on the simulated environment illumination parameters such that the light output remains within the general illumination parameters comprises: adjusting light output of a first light source; and compensating for the adjustment of the first light source with a second light source such that average light output of the first light source and the second light source remains within the general illumination parameters ([0073]).
Regarding Claim 5, Anderson teaches the method of claim 1, wherein the environmental data describing the desired environment is at least partially obtained from a sensor ([0079]).
Regarding Claim 6, Anderson teaches the method of claim 5, wherein the environmental data comprises processed sensor data obtained via a network (Figure 18, [0097]).
Regarding Claim 8, Anderson teaches the method of claim 1, wherein the environmental data describing the desired environment comprises simulated environmental data describing the desired environment stored in a database ([0074]).
Regarding Claim 9, Anderson teaches the method of claim 1, further comprising: generating simulated environment general parameters based on the environmental data ([0079]); and dynamically adjusting one or more environmental conditions based on the simulated environment general parameters ([0070, 0079 - 0080]).
Regarding Claim 10, Anderson teaches the method of claim 9, wherein the environmental data comprises one or more of illumination conditions, weather information, and sounds ([0030, 0063]).
Regarding Claim 11, Anderson teaches the method of claim 9, further comprising controlling the one or more environmental conditions based on general environmental parameters, wherein the general environmental parameters specify one or more environmental parameters that are suitable for an indoor working environment ([0030, 0063]).
Regarding Claim 12, Anderson teaches the method of claim 11 wherein the one or more environmental parameters comprise one or more of sound, temperature, or air circulation ([0030]).
Regarding Claim 13, Anderson teaches, in Figures 18 and 24, an intelligent lighting network, comprising: a plurality of lighting fixtures (2400), each one of the plurality of lighting fixtures comprising: a light source (1910); processing circuitry (1802); and a memory (1814) storing instructions, which, when executed by the processing circuitry cause the lighting fixture to: generate simulated environment illumination parameters based on environmental data describing a desired environment ([0079]); and provide light from the light source based on the simulated environment illumination parameters ([0070]).
Regarding Claim 14, Anderson teaches the intelligent lighting network of claim 13, wherein providing the light from the light source based on the simulated environment illumination parameters comprises: providing the light output from the light source meeting general illumination parameters, wherein the general illumination parameters specify one or more light output characteristics that are suitable for general illumination of an indoor space ([0030, 0063]); and dynamically adjusting the light output based on the simulated environment illumination parameters such that the light output remains within the general illumination parameters ([0079 - 0080]).
Regarding Claim 15, Anderson teaches the intelligent lighting network of claim 14, wherein the general illumination parameters include one or more of hue, saturation, brightness, color, color temperature, and color rendering index ([0063, 0075]).
Regarding Claim 16, Anderson teaches the intelligent lighting network of claim 13, wherein the environmental data describing the desired environment is at least partially obtained from a sensor ([0079]).
Regarding Claim 18, Anderson teaches, in Figure 18, the intelligent lighting network of claim 16, wherein each one of the plurality of lighting fixtures further comprises communications circuitry (1820) configured to receive sensor data from the sensor.
Regarding Claim 19, Anderson teaches, in Figure 16, the intelligent lighting network of claim 13, wherein the light source comprises one or more light emitting diodes (LEDs) (1610).
Regarding Claim 20, Anderson teaches the intelligent lighting network of claim 13, wherein the memory stores the instructions, which, when executed by the processing circuitry further cause the lighting fixture to: generate simulated environment general parameters based on the environmental data ([0079]); and dynamically adjust one or more environmental conditions based on the simulated environment general parameters ([0062, 0088]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (Pub. No.: US 20100231131).
Regarding Claim 7, Anderson teaches a sensor with the data obtained from a network (Figure 18, [0097]). Anderson does not explicitly teach the environmental data comprises raw sensor data. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the intelligent lighting network taught by Anderson by using raw sensor data, since it is known in the art to use raw sensor data for more effective storage of sensor data.
Regarding Claim 17, Anderson teaches a sensor with the lighting fixtures ([0079]). Anderson does not explicitly teach the lighting fixture comprises the sensor. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the intelligent lighting network taught by Anderson by having the sensor in the lighting fixture, since it has been held that it is obvious to one of ordinary skill in the art to make parts integral (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)), and to keep the lighting fixture compact to reduce the size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896